Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148080                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MOUNT PLEASANT PUBLIC SCHOOLS,                                                                         David F. Viviano,
           Respondent-Appellee,                                                                                      Justices

  v                                                                SC: 148080
                                                                   COA: 304326
                                                                   MERC: 10-000104
  MICHIGAN AFSCME COUNCIL 25, AFL-CIO,
  and its affiliated LOCAL 2310,
                  Charging Party-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 15, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH and MCCORMACK, JJ., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2014
           t0429
                                                                              Clerk